DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 6 shows element 120c’’; however, there is no corresponding element described in the specification.  The specification refers to this element as 120a’’.   In addition, the specification refers to elements 102a, 102b, and 102c; however, these characters are not shown in the Figures.  In Fig. 1B characters 121 and 120a appear to point to the same element.  It is believed that character 120a should point to the arm (i.e., the dark portion) to be consistent with the other Figures in the application identifying this element.  In Fig. 2, characters 120, 120a, 121 appear to point to the same element and the element is blurry, faint, and/or is illustrated with line of insufficient weight so as to be illegible such that one cannot understand what the element is.  Correction is required.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Audio Visual Educational and Amusement Device with Movable Graphical Display and Corresponding Audio Responsive to a Push Button.
The disclosure is objected to because of the following informalities:
Page 2, line 6, “the first indicia is in relief” should read --the first indicia are in relief--.  Page 5, first paragraph refers to element 134 with regard to the description of Fig. 1B; however, element 134 is first shown in Fig. 2, which is confusing to the reader.  It is suggested that this element be removed from the description of Fig. 1B or a reference character 134 be added to Fig. 1B. 
Page 7, the last paragraph, refers to buttons 102a-102c; however, it is believed that --buttons 102, 102', 102''-- is intended. 
Appropriate correction is required.

Claim Objections
Claims 3, 9, and 11 are objected to because of the following informalities:
In re claim 3, the language “the first indicia is in relief” should read --the first indicia are in relief--.
In re claim 9, the language “wherein the audio system in electronic” should read --wherein the audio system is in electronic--.
In re claim 11, at line 11, the claim recites “1)” which implies there should be at least a reference to --2)--; however, no further numerical reference is made in claim 11.  The examiner suggests adding --and, 2) play audio corresponding to the first indicia and the second indicia-- to remove any possible ambiguity from the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 9, 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 4, the claim recites the limitation “the surface” at line 2.  There is insufficient antecedent basis for this limitation in the claim.  No previous surface of the button is recited, and it is unclear whether the button only has a single surface sufficient to provide inherent antecedent for this language.
In re claim 9, the claim recites the language “wherein the audio system is in electronic and/or data communication with the at least one push button” is indefinite.  It is not clear what is meant by the one push button is in “data communication” with the audio system.  In addition, there is no corresponding definition of this language in the specification.  Moreover, the specification provides no description of data being exchanged or otherwise communicated between the push button and the audio system.  The specification describes the push button as electronically linked to sensor 154.  However, the CPU 150 is described as in electronic and/or data communication with the sensor 154 and sound activation module 140. 
In re claim 11, the claim recites the limitation “the body” at line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9302528 to Shlonsky et al. (“Shlonsky”).
In re claim 1, Shlonsky discloses an educational device [Fig. 1 100] comprising: a body [Fig. 1 #10] including: at least one push button [Fig. 1 #12] displaying first indicia [“Push”]; at least one graphic display [Fig. 2 #14] configured for moving from a first position inside of the body to a second position outside of the body in response to activation of the push button, and including second indicia corresponding to the first indicia of the push button [See Summary and col. 3, l. 50- col. 4, l. 20]; and an audio system [Fig. 3 #20] responsive to the at least one push button [Fig. 1 #12], by providing audio corresponding to the first indicia and the second indicia, when the at least one push button is depressed [col. 4., ll. 15-20].
In re claim 2, Shlonsky discloses the first indicia and the second indicia include one or more of letters, numbers, characters, terms, symbols, and graphics [Fig. 1 #12 letters “Push” Fig. 9 #30 numbers on gift card, Fig. 9 #30 characters and terms gift card, symbols Fig. 12 raised circular spiral shape on button 46, and graphics Fig. 2 “Bunny”].
In re claim 3, Shlonsky discloses the first indicia is in relief [Fig. 12 shows symbol raised circular spiral shape on button 46].
In re claim 4, Shlonsky discloses the relief is at least one of raised from the surface of the pushbutton, indented into the surface of the push button, and combinations thereof symbols [Fig. 12 shows raised circular spiral shape on button 46].
In re claim 7, Shlonsky discloses the graphic display [Fig. 9 #72] includes a display portion [Fig. 9 #74] for supporting the second indicia [Picture of Cat] and an arm [See Diagram below for element labelled arm], the arm pivotally mounted in the body [Arm is mounted on pivot point shown below] and the graphic display is loaded in the body in a spring like manner [Fig. 20 Display 72 is mounted on springs 78A and 78B pushing on display loads it within the body under spring tension] so as to rotate out of the body in response to the depression of the at least one push button [Figs 19 and 20 show graphic cat of display portion 74 rotates around pivot point when out of the body in directions indicated by direction of rotation arrows in response to being released by pressing push button 79].

    PNG
    media_image1.png
    749
    439
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    968
    632
    media_image2.png
    Greyscale

In re claim 8, Shlonsky discloses the display portion includes a removably attachable plate supporting the second indicia [Fig. 9 #30 gift card includes indicia which is removably attachable col. 4 ll. 20-40].
In re claim 9, Shlonsky discloses the audio system in electronic and/or data communication with the at least one push button [col. 4 l. 14-20].
In re claim 10, Shlonsky discloses additionally comprising a USB connection configured for allowing a user to upload data of characters or terms into the educational device [col. 15, ll. 53-56].
In re claim 11, Shlonsky discloses a method for teaching sound pronunciation comprising: obtaining a device [Fig. 1 receiving #100] comprising: at least one push button [Fig. 1 #12] displaying first indicia [“Push”]; at least one graphic display [Fig. 2 #14] configured for moving from a first position inside of the body to a second position outside of the body in response to activation of the push button, and including second indicia corresponding to the first indicia of the push button [col. 3, l. 50- col. 4, l. 20]; and an audio system [Fig. 3 #20] responsive to the at least one push button [Fig. 1 #12], by providing audio corresponding to the first indicia and the second indicia, when the at least one push button is depressed [col. 4., ll. 15-20]; and, depressing the at least one push button [col. 1, ll. 54-56] to: 1) cause movement of the at least one graphic display from the first position to the second position [See Summary and col. 3, l. 50- col. 4, l. 20]; and, play audio corresponding to the first indicia and the second indicia [See Summary and col. 4., ll. 15-20]. 

Claims 1, 2, 7, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0118900 to Salerni (“Salerni”).
In re claim 1, Salerni discloses an educational device comprising: a body [Fig. 1 #12 housing] including: at least one push button displaying first indicia [Fig. 1 #16 ¶ describes actuator mechanisms 16 may be a push button]; at least one graphic display [Fig. 1 #14] configured for moving from a first position inside of the body to a second position outside of the body in response to activation of the push button, and including second indicia corresponding to the first indicia of the push button [¶¶28 and 30 describe element #14 is pivotally mounted within box #15 such that display is hidden from view in first position until activation of mechanism 16 for display in second popped-out position]; and an audio system responsive to the at least one push button, by providing audio corresponding to the first indicia and the second indicia, when the at least one push button is depressed [¶35-information presented in response to activation of mechanism 16 can be auditory].
In re claim 2, Salerni discloses the first indicia and the second indicia include one or more of letters, numbers, characters, terms, symbols, and graphics [Fig. 1 # 16 symbol of star and #20 graphic of family picture].
In re claim 7, Salerni discloses the graphic display includes a display portion [Fig. 1 #18] for supporting the second indicia [Fig. 1 #20] and an arm [Fig. 1 #14], the arm pivotally mounted in the body and the graphic display is loaded in the body in a spring like manner so as to rotate out of the body in response to the depression of the at least one push button [¶¶28 and 30 describe element #14 is pivotally mounted within box #15 such that display is hidden from view in first position until activation of mechanism 16 for display in second position].
In re claim 8, Salerni discloses the display portion includes a removably attachable plate supporting the second indicia [¶¶19, 20].
In re claim 9, Salerni discloses the audio system in electronic and/or data communication with the at least one push button [¶35].
In re claim 11, Salerni discloses a method for teaching sound pronunciation comprising: obtaining a device [Fig. 1 receiving #10] comprising: at least one push button displaying first indicia [Fig. 1 #16 ¶ describes actuator mechanisms 16 may be a push button]; at least one graphic display [Fig. 1 #14] configured for moving from a first position inside of the body to a second position outside of the body in response to activation of the push button, and including second indicia corresponding to the first indicia of the push button [¶28]; and an audio system responsive to the at least one push button, by providing audio corresponding to the first indicia and the second indicia, when the at least one push button is depressed [¶35-information presented in response to activation of mechanism 16 can be auditory].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salerni in view of US Patent No. 5,556,283 to Stendardo et al. (“Stendardo”).
In re claim 5, Salerni discloses the invention of claim 2 as stated above; however, Salerni lacks but Stendardo discloses a learning apparatus using characters with an input mechanism that includes braille [col. 9, ll. 60-65].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism 16 of Salerni to include braille characters, as taught by Standardo, because the substitution of one known element of indicia for another known element of indicia would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Salerni in view of US Patent No. 7,389,232 to Bedford et al. (“Bedford”).
In re claim 6, Salerni discloses the invention of claim 1 as stated above; however, Salerni lacks but Stendardo discloses a learning apparatus with a push button that includes a removably attachable plate supporting the first indicia [col. 5, ll. 23-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism 16 of Salerni to removable attach different indicia, as taught by Bedford, for versatility, variety, in order to keep the interest of a child over time, and to keep the user from getting habituated with the device, see for example, Salerni ¶ 14.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salerni in view of US Patent No. 7,347,760 to Wood et al. (“Wood”).
In re claim 10, Salerni discloses the invention of claim 1 as stated above including a control module and uploading user data and graphics; however, Salerni fails to disclose a specific interface for uploading the data, namely, a USB connection.
But Woods discloses a learning device additionally comprising a USB connection configured for allowing a user to upload data of characters or terms into the educational device [col. 17, ll. 37-50].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Salerni to include a USB interface, as taught by Wood, to allow the user to conveniently and easily upload data from any of a number of electronic devices which support USB connections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,768,175 describes an educational toy with first and second related indicia including a pop out pivoting element for displaying the second indicia in response to pushing the first indicia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                     
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715